Dear Mr. Daigle:
We received your request on behalf of the Assumption Parish School Board for our opinion regarding the method of selection of the Board's official journal.  La. R.S. 43:141 provides that police juries, city and parish councils, municipal corporations, and school boards shall select a newspaper as the official journal for its respective parish for a term of one year.  This selection is to be made at the first meeting in June of each year.
We previously opined that there is no requirement that the selection of an official journal be made on a low bid basis.  See Attorney General Opinion 89-347.  However, the Board may do so if it so desires.  We do point out, however, that the newspaper selected as the official journal must meet the qualifications outlined in La. R.S. 43:142 regardless of the method of selection.  La. R.S. 43:147 sets forth the maximum rates for publication of advertisements and official proceedings.
Thus, it is our opinion that the Assumption Parish School Board is not required to select its official journal on a low bid basis. It may do so if it so chooses.
We trust that this adequately responds to your request.  If you have any questions or comments, please do not hesitate to contact our office.  With kindest regards,
Yours very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY:  ________________________________ TINA VICARI GRANT Assistant Attorney General
RPI:TVG:jv